MEMORANDUM OF DECISION.
Despite our decision to the contrary in Cummings v. Cummings, 540 A.2d 778 (Me.1988), the Superior Court, York County (Perkins, J.), awarded the husband half of any future lump-sum settlement of the wife’s Workers’ Compensation claim. Because we vacate the judgment on that ground, the court must reexamine all financial issues as of the date of the divorce judgment in order that equity be done to both parties. See Dunning v. Dunning, 495 A.2d 821, 824 (Me.1985).
The entry is:
Judgment vacated.
Remanded to the Superior Court for further proceedings consistent with the opinion herein.
All concurring.